Hon. W. A. Haaaan                 Opinion No. O-7198
County Attorney                   Re: Whether Trustees of Independent
Pecos county                      Sohool District   may lawfully  permit
Fort Stockton, Texas              the use of public school bufldings
                                  for religious   worship where such
                                  use does not interfere    or oonflict
                                  with the use of such bulldings      as
Dear Sir:                         school property
            Your request    for   opinion   upon the following     stated
question:
             “Have the Trustees of an Independent School
      District   the power to permit any rellglous   denomi-
      nation, Protestant    or Catholic to use the public
      school builalng   or buildings   for religious worship.”
has been received      and carefully    considered   by this   department,
          Section 88 Vol.         37, Texas Jurisprudence,       pages 958
ana 959, read as follow*:
            “Use for    Other Than School     Purposes   -
             BIPublic school property Is held in trust to
      be used for the beneftt of the chqldren of the com-
      munity or district      in which the’ property exists.
      It Is so plainly and clearly        Impressed with a trust
      in favor of the’ schools that It Is within the pro-
      teotlve    claims of both the State and Federal Con-
      stitutions,     and the Legislature    is without power to
      devote such property to any other purpose or to the
      use of any other beneficiary.         The laws of Texas
      by implication     at least   require that the exclus i ve
      ownership end control o ! school builalngs         of a ais-
      trict   shall be In the trustees thereof.         ,And a con-
      tract entered Into between the trustees and a pri-
      vate individual     or organization    is .void when it
      contemplates that the d,lstrict       shall surrender ex-
      clusive    oontrol of a school building        or that a
      building shall be erected for the jokt           use and joint
      control of the district      and another.
Hon. w. A, Haaaen, page 2


            “But the trustees may, authorize the use of
     school property for private purposes whfch do
     not conflict   with Its use as a schoole         Although
     they may net own or control the buildfng jointly
     with private interests,     they may lease a portion
     of it    In so far as the uses to which the prop-
     erty !s put wCI.    not interfere    or conflict     with
     its USQ as school property.       Thus the Supreme
     Court has held that the trustees may permit the
     use of buildings by ‘clubs and fraternal         societies,
     musical organizat&ons      Sunday-schools,     etc.,
     where such uses do no e interfere      with their use
     for school purposes,     Nor is there any abuse of
     discretion   in the leasing,    during vaaatfon       of
     an unused school campus for a baseball per&
     such use being so restricted      as not to perm%t of
     injury to or waste of the school property or in-
     terference   with the conduct of the school.
            “In the absence of any provision     of law to
     the contrary,    it fs also discretfonary    wfth the
     trustees   to refuse the use of school property for
     other than school purposes, as for the purpose of
     holding primary eleetlons,       Likewise, even though
     the statute provides that general elections       shall
     be held fn schoolhouses     ‘where ft is practfcable
     so to do, t the trustees in the exerc%se of their
     discretion   may decline to allow school buflafngs
     to be used therefor     and th.e courts,   in the absence
     of any showing of a&e?       will not disturb thefr
     act ion.”
            The case of Martin ve South San Antonlo Independent
School District     27.5 SOW. 265 (Tex.Ci.v.App.)    277 S,W. 78 (Tex.
Sup.Ct.) ho1d.s ?hat school trustees may permit the use of
school buildings by clubs and fraternal       societies,   musfcal or-
genizatgons     Sundav s ho In, eta0 where such uses do not %nter-
fere with thefr use-fzr    zchzol purposes.
           Under the ~above Cfted authorities   it is our opinion
that school trustees,  in their sound dfscreeion,    may lawfully
permit the use of public school buflafngs for religfous     worship
where such usa ~$11 not interfere   with or conflict  with the use
of such buflafngs for schoo~l purposes,
APPROVED  APR 23, 1946                 Very truly yours
/s/ Cellos C. Ashley                  ,PlPTORNEY GENERALOF TEXAS
FIRST ASSISTANTATTORNEY                Buy./‘s/ Wm. Jc Fanning
GENERAL                               Wm. J* FannUg, Assistant
APPROVED:OPINIONCOMMITTEE
BY:        BWB, CHAIRMAN
WJF:BT:wb